United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 00-2248WM
                               _____________

Marc Perkel,                             *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
City of Springfield, Missouri; Kevin     *
A. Hollie, Police Officer; Kent Shipley, *
Police Officer; Kevin Routh, Police      * On Appeal from the United
Sergeant; Robert Greer, Police           * States District Court
Sergeant; Lynn Rowe, Police Chief;       * for the Western District
Thomas Finney, City Manager;             * of Missouri.
Leland Gannaway, Mayor; Bob              *
Vanaman, Zone 1 Council; Shelia O.       * [Not To Be Published]
Wright, Zone 2 Council; Conrad           *
Griggs, Zone 3 Council; Russell          *
Rhodes, Zone 4 Council; Thomas J.        *
Carlson, General Council A; Gary         *
Gibson, General Council B; Teri          *
Hacker, General Council C; Bob           *
Chancellor, General Council D,           *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: May 2, 2001
                            Filed: May 29, 2001
                                ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                                     ___________

PER CURIAM.

       Marc Perkel appeals the District Court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action, in which he alleged that the City of Springfield,
Missouri, and some of the City’s police officers and employees violated the
Constitution and state laws by arresting him, detaining him, and generating a police
report that contained defamatory statements about him. We affirm.

       After de novo review, see Hawkins v. City of Farmington, 189 F.3d 695, 705-06
(8th Cir. 1999), we conclude that defendants were entitled to judgment as a matter of
law on all of plaintiff’s federal claims. The warrantless arrest outside of plaintiff’s
home was lawful, because the arresting officers had probable cause to arrest him for
trespassing based on the trespassing victim’s report. See Greiner v. City of Champlin,
27 F.3d 1346, 1353 (8th Cir. 1994) (when warrantless arrest for misdemeanor occurs
outside house, police need only probable cause); see also Kiser v. City of Huron, 219
F.3d 814, 815-16 (8th Cir. 2000) (where police officer received credible and
unsolicited report from alleged kidnaping victim and report contained sufficient detail
to suggest victim spoke truthfully, officer had probable cause to arrest § 1983 plaintiff
for felony without warrant). The protective sweep of plaintiff’s house incident to the
arrest also was lawful. See Maryland v. Buie, 494 U.S. 325, 334-37 (1990) (officers
may conduct protective sweep of premises incident to lawful arrest). Further, the
conditions in the holding cell where plaintiff was detained for ten hours were not so
deplorable as to deprive him of the minimal civilized measures of life’s necessities. See
Key v. McKinney, 176 F.3d 1083, 1086 (8th Cir. 1999).




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
                                           -2-
        We also conclude that defendants were entitled to judgment as a matter of law
on all of plaintiff’s state law claims. First, plaintiff did not dispute at his deposition that
the statements contained in the police report were true. See McClanahan v. Global
Sec. Serv. Co., 26 S.W.3d 291, 293 (Mo. App. 2000) (truth is absolute defense to
defamation action). Second, plaintiff’s embarrassment about the statements in the
police report was insufficient to sustain an intentional-infliction-of-emotional-distress
claim. See Balke v. Ream, 33 S.W.3d 589, 595 (Mo. App. 2000) (plaintiff must show,
among other things, that defendant’s conduct caused plaintiff severe emotional distress
resulting in bodily harm). Third, the arresting officers had probable cause to believe
that plaintiff had committed trespass. See Simpson v. Indopco, Inc., 18 S.W.3d 470,
473 (Mo. App. 2000) (for malicious-prosecution claim, plaintiff must provide “strict
and clear proof” of, among other things, want of probable cause for prosecution). Last,
plaintiff’s ten-hour confinement was permissible under Missouri law. See Mo. Rev.
Stat. § 544.170 (2000) (person arrested without warrant may be confined in jail for up
to 20 hours).

       Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -3-